The Lincoln National Life Insurance Company: Lincoln Life Flexible Premium Variable Life Account M Supplement Dated To the Product Prospectuses dated May 1, 2010 for: Lincoln VULONE2007 This Supplement outlines changes to the prospectus for Lincoln VULONE2007 that will be applicable to policies issued on or after , 2010, subject to state availability.These changes apply only to new purchasers of the policy and not to current owners.These revisions are to provide a choice of Death Benefit Qualification tests and are more fully described below: Overview of the changes: In the prospectus under “DEATH BENEFITS”, the section entitled “Changes to the Initial Specified Amount and Death Benefit Options ” has been changed and a provision entitled “Death Benefit Qualification Test” has been added.This provision allows you to choose at the time you apply for the policy between which test, as provided under the Internal Revenue Code, you wish your policy to be qualified as Life
